Citation Nr: 1420375	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected status post lateral release for patella dislocation, left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1996. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in support of this claim during a June 2011 hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  In May 2012 and October 2013, the Board remanded this claim to the RO for further development.  


FINDING OF FACT

The Veteran's right knee disorder is not related to an in-service event or injury or his service-connected left knee disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, his service-connected status post lateral release for patella dislocation, left knee.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA of 2000 and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In a letter dated April 2008, prior to initially deciding this claim, the RO satisfied VA's duty to notify by providing the Veteran VCAA notice.  This letter, which outlined the Veteran's and VA's responsibilities for obtaining evidence, meets all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice must explain that, in the event of a favorable disposition of a claim, a disability rating and an effective date will be assigned the award of benefits).  

The RO and undersigned AVLJ provided the Veteran additional notice in letters sent in May 2012 and October 2013, during a June 2011 hearing, and in May 2012 and October 2013 Remands.  During the Veteran's hearing, the AVLJ explained the nature of the claim, ensured that the Veteran understood the evidence needed to support it, questioned the Veteran regarding outstanding evidence and held the record open so that he could obtain it.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO also satisfied VA's duty to assist by attempting to secure all available evidence necessary for equitable resolution of this claim, including service treatment records and post-service VA and private treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The RO afforded the Veteran VA examinations, during which examiners discussed the etiology of the Veteran's right knee disorder, and the discussions being inadequate, obtained an addendum opinion on the matter.  

The Veteran does not assert that VA violated its duty to notify, that the AVLJ did not provide sufficient notice at the hearing, that there are any additional records that VA should obtain on his behalf, or that the VA examinations and addendum opinion are inadequate .  The Board thus finds that no further notice or assistance is required.

II.  Analysis

The Veteran seeks service connection for a right knee disorder on the basis that it developed secondary to his service-connected left knee disability.  According to his June 2011 hearing testimony, he underwent two surgeries on his left knee during service (1991 and 1993), but continued to experience left knee symptoms; in 2007, he began to experience problems with his right knee.  

The Veteran is reportedly unaware of any particular right knee injury and instead believes that his right knee disorder developed over a period of time, manifesting gradually as pain and swelling and then eventually necessitating treatment in 2007.  Allegedly, after magnetic resonance imaging (MRI) showed tears in his right knee, the doctor questioned him regarding whether he had had a traumatic right knee injury or car accident.  The Veteran reportedly responded that, after 15 years of favoring his left knee, he developed right knee problems.  The Veteran contends the doctor "kind of felt the same way."  See hearing transcript at 19.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).
 
Whether considering this claim on a direct or secondary basis, the evidence in the Veteran's physical claims file and on Virtual VA and VBMS fails to satisfy all elements of this claim for service connection, most importantly, the nexus element. 

VA and private treatment records dated since 2006, reports of VA examinations conducted in July 2008 and June 2012, and a June 2012 addendum opinion establish that the Veteran currently has a right knee disorder characterized as tears or old disruptions of the right anterior and posterior cruciate ligaments.  

The Veteran does not allege that this right knee disorder initially manifested during service or is otherwise related thereto and, indeed, his service treatment records include no evidence of right knee complaints or injuries.  They do, however, confirm that the Veteran hurt his left knee and underwent left knee surgery during service, resulting in the RO service connecting him for a left knee disability following discharge.  

Although there are medical opinions of record discussing whether the right knee disorder is related to the service-connected left knee disability, they are unfavorable, not substantiating the Veteran's assertions of such a link.  In July 2008, during a VA examination, an examiner found that the right knee disorder was not caused by, or the result of, the left knee disability on the basis that there is no medical evidence that would connect an acute left knee injury to a remote right knee injury that has already been treated.  

Similarly, in June 2012, during another VA examination, an examiner ruled out a relationship between the right knee disorder and service-connected left knee disability on the following bases: (1) The claims file is silent for right knee complaints during the period when the Veteran injured his left knee; (2) If the Veteran had injured his right knee at the same time by twisting or a blow, there would be documented evidence of right knee pain and swelling; (3) Cruciate tears can be caused by athletic and non-athletic events, but the event would cause inflammation and acute pain, symptoms for which the injured would seek treatment; and (4) Repeated traumas can cause wear and tear at the cruciate ligament; however, bearing increased weight on the right knee would not be considered true repetitive trauma.  

In a June 2012 addendum opinion, the same examiner also concluded that the Veteran's right knee disorder is not aggravated beyond its natural progression by his service-connected left knee disability.  The examiner based this conclusion on the following findings: (1) The right knee condition is an old disruption of a ligament tear, for which the Veteran sought treatment 10 years after service; (2) At the time of treatment (2006), the Veteran experienced swelling and acute symptoms associated with an ACL tear and an MRI verified this condition; (3) The medical literature is clear regarding etiologies of, and risk factors for, such tears and none involve the opposite/contralateral knee; (4) The vast majority of such tears are due to non-contact athletic injuries; (5) Risk factors include quadriceps dominated deceleration, increased valgus angulation with pivoting deceleration, effects of estrogen, discrepancies of Q angle and bone length and decreased intercondylar notch width; and (6) Subjective increased weight bearing on the right knee due to the service-connected left knee disability would not be aggravation sufficient to cause the current level of disability.  

Despite the fact that the Veteran was provided time to do so, he did not submit a medical opinion in support of his claim, which refutes those of the VA examiners.  Unfortunately, there is thus no evidence other than the Veteran's assertions relating his right knee disorder to his service-connected left knee disability.  The Veteran is competent to report that he first began to experience right knee pain in the 2000s as pain is a symptom capable of lay observation.  Because he has no special training or expertise in medicine, however, he is not competent to relate a current right knee disorder to his service-connected left knee disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Inasmuch as there is no competent and credible evidence relating a right knee disorder to the Veteran's active service or service-connected left knee disability, the Board concludes that a right knee disorder was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, a service-connected left knee disability.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Service connection for a right knee disorder, to include as secondary to service-connected status post lateral release for patella dislocation, left knee, is denied.  


____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


